Exhibit 10.1

 



AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of March 22, 2016,
by and among MYR Group Inc. (the “Company”), Engine Capital, L.P., Engine
Capital Management, LLC, Engine Jet Capital, L.P., Engine Airflow Capital, L.P.,
Engine Investments, LLC, Engine Investments II, LLC, Arnaud Ajdler
(collectively, “Engine” and each an “Engine Member”), and John P. Schauerman
(together with Arnaud Ajdler, the “Engine Appointees”). The Company, each Engine
Member and each Engine Appointee is a “Party” to this Agreement, and
collectively they are the “Parties”.

 

RECITALS

 

WHEREAS, the Company and certain Engine Members have engaged in various
discussions and communications concerning the Company’s business, financial
performance and strategic plans;

 

WHEREAS, Engine is deemed to beneficially own shares of common stock of the
Company (the “Common Stock”) totaling, in the aggregate, 956,690 shares, or
approximately 4.6%, of the Common Stock issued and outstanding on the date
hereof;

 

WHEREAS, Engine submitted a nomination letter to the Company on January 6, 2016
(the “Nomination Letter”) notifying the Company of its intention to nominate
director candidates for election to the Company’s board of directors (the
“Board”) at the 2016 annual meeting of stockholders of the Company (the “2016
Annual Meeting”); and

 

WHEREAS, the Company and Engine have determined to come to an agreement with
respect to the appointment of members of the Board, certain matters related to
the 2016 Annual Meeting and certain other matters, as provided in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

1.      Board Matters; Board Appointments; 2016 Annual Meeting.

 

(a)   The Company agrees that, as promptly as practicable following the
execution of this Agreement, the Board and all applicable committees of the
Board will take all action necessary to:

 

(i)  expand the size of the Board from nine (9) directors to ten (10) directors,
with the newly created vacancy apportioned to the Class III directors;

 

(ii)  appoint John P. Schauerman (“Mr. Schauerman”) to fill the newly created
vacancy on the Board as a Class III director, with a term expiring at the 2016
Annual Meeting; and

 

(iii)  nominate Mr. Schauerman for election to the Board as a Class III director
as part of the Company’s slate of director nominees for the 2016 Annual Meeting.

 



 

 

 

 

(b)   The Company agrees that, immediately following the 2016 Annual Meeting,
the Board and all applicable committees of the Board will take all action
necessary to (x) expand the size of the Board from ten (10) directors to eleven
(11) directors, with the newly created vacancy apportioned to the Class I
directors, and (y) appoint Arnaud Ajdler (“Mr. Ajdler”) to fill the newly
created vacancy on the Board as a Class I director, with a term expiring at the
2017 Annual Meeting.

 

(c)   The Company agrees that it will recommend, support and solicit proxies for
the election of Mr. Schauerman at the 2016 Annual Meeting in the same manner as
for the Company’s other nominees standing for election to the Board at the 2016
Annual Meeting. The Company shall use its reasonable best efforts to hold the
2016 Annual Meeting no later than April 28, 2016.

 

(d)   If any Engine Appointee is unable to serve as a director or nominee or
resigns as a director prior to the expiration of the Standstill Period, Engine
shall have the ability to recommend a replacement person(s) (any such person
shall be referred to as a “Engine Replacement Appointee”) (x) for appointment to
the Board if the replaced Engine Appointee had been serving on the Board, or (y)
for nomination for election to the Board if the replaced Engine Appointee had
been nominated for election to the Board, each in accordance with this Section
1(d). Upon the recommendation of an Engine Replacement Appointee by Engine, the
Board and any applicable committee thereof shall vote on the appointment or
nomination of such Engine Replacement Appointee, as applicable, no later than
five (5) business days after such recommendation; provided, however, that if the
Board does not appoint or nominate such Engine Replacement Appointee as
recommended, the Parties shall continue to follow the procedures of this Section
1(d) until an Engine Replacement Appointee is appointed or elected to the Board
as recommended. Upon an Engine Replacement Appointee’s appointment to the Board,
the Board and all applicable committees of the Board shall take all actions
necessary to appoint such Engine Replacement Appointee to any applicable
committee of the Board of which the resigned director was a member immediately
prior to such director’s resignation. Any Engine Replacement Appointee
designated pursuant to this Section 1(d) to replace any Engine Appointee that
was appointed prior to the 2016 Annual Meeting shall be appointed following the
2016 Annual Meeting.

 

(e)   During the period commencing with the date of this Agreement through the
expiration or termination of the Standstill Period, the Board and all applicable
committees of the Board shall take all actions necessary (including with respect
to nominations for election at the 2016 Annual Meeting) so that the size of the
Board is no more (x) than ten (10) directors at any time prior to the 2016
Annual Meeting, and (y) eleven (11) directors at any time following the 2016
Annual Meeting, unless Engine consents in writing to enlarging the Board, such
consent not to be unreasonably withheld, conditioned or delayed.

 

(f)   The Board and all applicable committees of the Board will take all action
necessary to (i) appoint Mr. Schauerman to each of the Nominating and Corporate
Governance Committee and Audit Committee, as promptly as practicable following
the execution of this Agreement and (ii) appoint Mr. Ajdler to the Compensation
Committee, as promptly as practicable following the 2016 Annual Meeting,
subject, in each case, to his or her eligibility to serve in such capacity
pursuant to applicable law and stock exchange regulations, as they may be
amended from time to time. Additionally, the Board and all applicable committees
of the Board will take all action necessary to insure that each committee of the
Board, including any committee of the Board created during the Standstill
Period, will include at least one Engine Appointee, subject to his or her
eligibility to serve in such capacity pursuant to applicable law and stock
exchange regulations, as they may be amended from time to time.

 



 - 2 - 

 

 

 

(g)   Upon the execution of this Agreement, Engine hereby irrevocably withdraws
its Nomination Letter, and Engine hereby agrees not to (i) nominate any person
for election at the 2016 Annual Meeting, (ii) submit any proposal for
consideration at, or bring any other business before, the 2016 Annual Meeting,
directly or indirectly, or (iii) initiate, encourage or participate in any
“withhold” or similar campaign with respect to the 2016 Annual Meeting, directly
or indirectly, and will not permit any of its Affiliates or Associates to do any
of the items in this Section 1(g). Engine will not publicly or privately
encourage or support any other stockholder to take any of the actions described
in this Section 1(g).

 

(h)   At the 2016 Annual Meeting, Engine agrees to appear in person or by proxy
and vote all shares of Common Stock beneficially owned by it (i) in favor of the
election of each of the Company’s nominees for election to the Board (ratably
with respect to all nominees), (ii) in accordance with the Board’s
recommendation with respect to the Company’s “say-on-pay” proposal and (iii) to
ratify the appointment of the independent registered public accounting firm
designated by the Board as the Company’s independent registered public
accounting firm for the fiscal year ending December 31, 2016.

 

(i)    Engine agrees that it will cause each of its Affiliates and Associates to
comply with the terms of this Agreement. As used in this Agreement, the terms
“Affiliate” and “Associate” will have the respective meanings set forth in Rule
12b-2 promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and will include all persons or entities that at
any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

 

2.     Standstill Provisions.

 

(a)    Engine agrees that, from the date of this Agreement until the earlier of
(x) the date that is fifteen (15) business days prior to the deadline for the
submission of stockholder nominations for the 2017 Annual Meeting pursuant to
the Company’s bylaws or (y) the date that is ninety (90) days prior to the first
anniversary of the 2016 Annual Meeting (the “Standstill Period”), neither it nor
any of its Affiliates or Associates under its control or direction will, and it
will cause each of its Affiliates and Associates under its control not to,
directly or indirectly, in any manner:

 

(i)  engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders),
in each case, with respect to securities of the Company;

 

(ii)  form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the Engine Members, but does not
include any other entities or persons not identified as Engine Members as of the
date hereof); provided, however, that nothing herein will limit the ability of
an Affiliate or Associate of Engine to join its respective “group” following the
execution of this Agreement, so long as any such Affiliate or Associate agrees
to be bound by the terms and conditions of this Agreement;

 



 - 3 - 

 

 

 

(iii)  deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
Engine Members and otherwise in accordance with this Agreement;

 

(iv)  seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors; provided, however, that nothing in this
Agreement shall prevent Engine or its Affiliates or Associates from taking
actions in furtherance of identifying director candidates in connection with the
2017 Annual Meeting so long as such actions do not create a public disclosure
obligation for Engine or the Company and are undertaken on a basis reasonably
designed to be confidential;

 

(v)  (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or encourage, initiate or support any other third party
in any such related activity or (C) make any public communication in opposition
to any Company acquisition or disposition activity approved by the Board;

 

(vi)  vote for any director or directors for election to the Board other than
those nominated or supported by the Board;

 

(vii)  except in accordance with Section 1, seek to advise, encourage, support
or influence any person with respect to the voting or disposition of any
securities of the Company at any annual or special meeting of stockholders
(other than such encouragement, support or influence that is consistent with the
Company’s management or the Board’s recommendation in connection with such
matter);

 

(viii)  seek to call, or to request the call of, a special meeting of the
Company’s stockholders, or make a request for a list of the Company’s
stockholders or for any books and records of the Company; provided, however, any
Engine Appointee shall have the right to request stocklist materials or other
books and records of the Company in his or her capacity as a director of the
Company;

 

(ix)  acquire, announce an intention to acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, by purchase or otherwise, beneficial
ownership of any Common Stock of the Company representing in the aggregate
(among Engine and its Affiliates and Associates) in excess of 9.9% of the
Company’s then outstanding Common Stock (other than securities issued or
purchased by the Company pursuant to a stock split, stock dividend, stock
repurchase or similar corporate action initiated by the Company with respect to
any Common Stock beneficially owned by Engine Capital on the date of this
Agreement);

 



 - 4 - 

 

 

 

(x)  other than through open market broker sale transactions where the identity
of the purchaser is unknown, sell, offer or agree to sell, directly or
indirectly, through swap or hedging transactions or otherwise, any security of
the Company or any right decoupled from such underlying security held by Engine
to any third party that would to Engine’s knowledge result in such third party,
together with its Affiliates, owning, controlling or otherwise having any
beneficial or other ownership interest of any third party who, together with its
Affiliates, has a beneficial or other ownership interest in the aggregate of 5%
or more of the shares of Common Stock outstanding at such time, except in each
case either (A) in a transaction approved by the Board or (B) to a third party
who is entitled, and following such transaction continues to be entitled, to
file statements on Schedule 13G pursuant to Rule 13d-1(b) or Rule 13d-1(c)
promulgated under the Exchange Act; or

 

(xi)  make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

 



(b)   Except as expressly provided in Section 1 or Section 2(a), each Engine
Member will be entitled to:

 

(i)  vote its shares on any other proposal duly brought before the 2016 Annual
Meeting, or otherwise vote as each Engine Member determines in its sole
discretion provided that all Engine Members vote their shares in the same
manner; or

 

(ii)  disclose, publicly or otherwise, how it intends to vote or act with
respect to any securities of the Company, any stockholder proposal or other
matter to be voted on by the stockholders of the Company and the reasons
therefore; provided that, as applicable, all such activity is in compliance with
the requirements of this Agreement and that such disclosure is made in a
consistent manner and includes all Engine Members.

 

(c)   Nothing in this Section 2 shall be deemed to limit the exercise in good
faith by an Engine Appointee of his or her fiduciary duties solely in his or her
capacity as a director of the Company.

 

3.      Board Policies and Procedures. Each Engine Appointee understands and
acknowledges that all members of the Board, including the Engine Appointees, are
required to comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to Board members, including the Company’s
code of business conduct and ethics, securities trading policies, director
confidentiality policies, and corporate governance guidelines, and agrees to
preserve the confidentiality of Company business and information, including
discussions of matters considered in meetings of the Board or Board committees.
Each Engine Appointee and Engine shall provide the Company with such information
concerning such Engine Appointee or Engine, as the case may be, as is required
to be disclosed under applicable law or stock exchange regulations, in each case
as promptly as practicable following the Company’s written request therefor.

 



 - 5 - 

 

 

 

4.      Representations and Warranties of the Company. The Company represents
and warrants to Engine that (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to the Company, or (ii) result in any
breach or violation of or constitute a default (or an event which, with notice
or lapse of time or both, could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.

 

5.      Representations and Warranties of Engine.

 

(a)    Engine represents and warrants to the Company that (i) the authorized
signatory of each Engine Member set forth on the signature page hereto has the
power and authority to execute this Agreement and any other documents or
agreements to be entered into in connection with this Agreement and to bind it
thereto, (ii) this Agreement has been duly authorized, executed and delivered by
each Engine Member, and is a valid and binding obligation of such Engine Member,
enforceable against such Engine Member in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles,
(iii) to the extent that any Engine Member is a legal entity, the execution of
this Agreement, the consummation of any of the transactions contemplated hereby,
and the fulfillment of the terms hereof, in each case in accordance with the
terms hereof, will not conflict with, or result in a breach or violation of the
organizational documents of such Engine Member as currently in effect, and (iv)
the execution, delivery and performance of this Agreement by each Engine Member
does not and will not (A) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to such Engine Member, (B) violate or
conflict with any agreement, arrangement or understanding among the Engine
Members, or (C) result in any breach or violation of or constitute a default (or
an event which, with notice or lapse of time or both, could constitute such a
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such Engine Member
is a party or by which it is bound.

 

(b)    Engine represents and warrants to the Company that, as of the date of
this Agreement, (i) Engine is deemed to beneficially own, in the aggregate,
956,690 shares of Common Stock and (ii) Engine does not currently have, and does
not currently have any right to acquire, any interest in any other securities of
the Company (or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its Affiliates, including
any swaps or other derivative arrangements designed to produce economic benefits
and risks that correspond to the ownership of Common Stock, whether or not any
of the foregoing would give rise to beneficial ownership (as determined under
Rule 13d-3 promulgated under the Exchange Act), and whether or not to be settled
by delivery of Common Stock, payment of cash or by other consideration, and
without regard to any short position under any such contract or arrangement).

 



 - 6 - 

 

 

 

6.      Mutual Non-Disparagement. Subject to applicable law, each of the Parties
covenants and agrees that, during the Standstill Period or, if earlier, until
such time as the other Party or any of its agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors shall have breached
this Section, neither it nor any of its respective agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors, will in
any way publicly disparage, call into disrepute, defame, slander or otherwise
criticize the other Parties or such other Parties’ subsidiaries, affiliates,
successors, assigns, officers (including any current officer of a Party or a
Parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), directors (including any current director of a
Party or a Parties’ subsidiaries who no longer serves in such capacity following
the execution of this Agreement), employees, shareholders, agents, attorneys or
representatives, or any of their products or services, in any manner that would
damage the business or reputation of such other Parties, their products or
services or their subsidiaries, affiliates, successors, assigns, officers (or
former officers), directors (or former directors), employees, shareholders,
agents, attorneys or representatives.

 

7.      Press Release. Promptly following the execution of this Agreement, the
Company and Engine will jointly issue a mutually agreeable press release (the
“Mutual Press Release”) announcing certain terms of this Agreement, in the form
attached hereto as Exhibit A. Prior to the issuance of the Mutual Press Release,
neither the Company nor any Engine Member will issue any press release or public
announcement regarding this Agreement without the prior written consent of the
other Parties. Until the 2016 Annual Meeting, neither the Company nor any Engine
Member nor Mr. Ajdler or Mr. Schauerman will make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Mutual Press Release, except as required by law or the rules of any stock
exchange or with the prior written consent of the other Party.

 

8.      Expenses. Promptly following the execution of this Agreement, the
Company shall reimburse Engine for its reasonable, documented out-of-pocket fees
and expenses (including legal expenses) incurred in connection with seeking
Board representation at the Company at the 2016 Annual Meeting and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed $150,000 in the aggregate.

 

9.      Termination. Upon the expiration of the Standstill Period in accordance
with Section 2(a), this Agreement will immediately and automatically terminate
and no Party shall have any further right or obligation under this Agreement;
provided that Sections 3 and 9 through 14 shall survive any termination of this
Agreement.

 

10.    Specific Performance. Each of the Parties acknowledge and agree that
irreparable injury to the other Party would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that Engine, on the one hand, and
the Company, on the other hand (the “Moving Party”), will each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and the other Party will not take action, directly or indirectly,
in opposition to the Moving Party seeking such relief on the grounds that any
other remedy or relief is available at law or in equity. This Section 10 is not
the exclusive remedy for any violation of this Agreement.

 



 - 7 - 

 

 

 

11.    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement will remain in full force and effect and will in
no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.

 

12.    Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications are as follows:

 

If to the Company:

MYR Group Inc.
1701 Golf Road, Suite 3-1012
Rolling Meadows, Illinois 60008
Attention: Gerald B. Engen, Jr.
Telephone: (847) 290-1891
Facsimile: (847) 290-1892

 

with a copy (which will not constitute notice) to:

Jones Day
901 Lakeside Avenue
Cleveland, Ohio 44114-1190
Attention: James P. Dougherty
Telephone: (216) 586-7302
Facsimile: (216) 579-0212

 



 - 8 - 

 

 

 

If to Engine or any Engine Member:

Engine Capital, L.P.
1370 Broadway, 5th Floor
New York, New York 10018
Attention: Arnaud Ajdler
Telephone: (212) 321-0048
Facsimile: (646) 380-1220

 

with a copy (which will not constitute notice) to:

Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Andrew M. Freedman
Telephone: (212) 451-2250
Facsimile: (212) 451-2222

 

13.              Applicable Law. This Agreement will be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to the conflict of laws principles thereof. Each of the
Parties irrevocably agrees that any legal action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder brought by the other Party or its
successors or assigns, will be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties hereby irrevocably submits, with regard
to any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts. Each of the Parties hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (i) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (ii) any claim that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by applicable legal requirements, any claim that (A) the suit, action
or proceeding in such court is brought in an inconvenient forum, (B) the venue
of such suit, action or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

14.              Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries. This Agreement contains the entire understanding of
the Parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Company and Engine, except that the
signature of an authorized representative of the Company will not be required to
permit an Affiliate of Engine to agree to be an Engine Member and be bound by
the terms and conditions of this Agreement. No failure on the part of any Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
will operate as a waiver thereof, nor will any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. The terms and conditions of this Agreement will be binding upon, inure to
the benefit of, and be enforceable by the Parties and their respective
successors, heirs, executors, legal representatives and permitted assigns. No
Party will assign this Agreement or any rights or obligations hereunder without,
with respect to any Engine Member, the prior written consent of the Company, and
with respect to the Company, the prior written consent of Engine. This Agreement
is solely for the benefit of the Parties and is not enforceable by any other
persons.

 



 - 9 - 

 

 

 

15.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).

 

[Signature Page Follows]

 

 



 - 10 - 

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 



  THE COMPANY:             MYR GROUP INC.           By: /s/ William A. Koertner
      Name: William A. Koertner     Title: Chief Executive Officer            
ENGINE:             ENGINE CAPITAL MANAGEMENT, LLC             By: /s/ Arnaud
Ajdler       Name: Arnaud Ajdler     Title: Managing Member                    
  ENGINE CAPITAL, L.P.             By: Engine Investments, LLC,     General
Partner               By: /s/ Arnaud Ajdler         Name: Arnaud Ajdler        
Title: Managing Member               ENGINE JET CAPITAL, L.P.             By:
Engine Investments, LLC,     General Partner               By: /s/ Arnaud Ajdler
        Name: Arnaud Ajdler       Title: Managing Member             ENGINE
AIRFLOW CAPITAL, L.P.             By: Engine Investments, LLC,     General
Partner               By: /s/ Arnaud Ajdler         Name: Arnaud Ajdler      
Title: Managing Member





 

 



[Signature Page to Settlement Agreement]



 

 

  



  ENGINE INVESTMENTS, LLC           By: /s/ Arnaud Ajdler       Name: Arnaud
Ajdler     Title: Managing Member           ENGINE INVESTMENTS II, LLC          
By: /s/ Arnaud Ajdler       Name: Arnaud Ajdler     Title: Managing Member      
                   

/s/ Arnaud Ajdler

    ARNAUD AJDLER                           /s/ John P. Schauerman     JOHN P.
SCHAUERMAN









 

 



[Signature Page to Settlement Agreement]





 

 

 



 

Exhibit A

 

Press Release

 



FOR IMMEDIATE RELEASE

 

MYR GROUP ANNOUNCES AGREEMENT WITH ENGINE CAPITAL

 

Agrees to Appoint John P. Schauerman and Arnaud Ajdler as Independent Directors
to the Board

 

Rolling Meadows, IL and New York, NY – March 22, 2016 – MYR Group Inc. (“MYR
Group” or the “Company”) (NASDAQ:MYRG), a leading specialty contractor serving
the electrical infrastructure market in the United States and Canada, today
announced that it has entered into an agreement with Engine Capital, L.P. and
its affiliates (“Engine Capital”) regarding the composition of the MYR Group
Board of Directors (the “Board”). Under the terms of the agreement, John P.
Schauerman has been appointed to the Board, effective immediately, and Arnaud
Ajdler, Managing Member of Engine Capital, will join the Board, effective
immediately following the 2016 annual meeting of stockholders of the Company
(the “2016 Annual Meeting”). With these appointments, the Company’s Board will
be expanded to 11 directors, 10 of whom are independent.

 

“MYR Group has long benefited from a diverse Board with directors who represent
different functional disciplines, experiences and points of view,” said Bill
Koertner, MYR Group’s President and CEO. “As the Company’s results show, we are
making good progress executing our three-pronged strategy of prudent organic
growth, acquisitions and returning capital to shareholders. We look forward to
working closely with John and Arnaud as well as the rest of the Board to enhance
long-term value for all MYR Group shareholders.”

 

Arnaud Ajdler, Managing Member of Engine Capital, said, “We have had a
productive dialogue with MYR Group and are pleased to have reached an agreement
which we believe is a good outcome for all shareholders. We believe the addition
of the two new independent directors to the Board will help the Company identify
and execute upon opportunities to further enhance value for the benefit of all
MYR Group shareholders. We look forward to continuing to work closely with the
Company and the Board.”

 

Under the terms of the agreement between MYR Group and Engine Capital, Engine
Capital has agreed to customary standstill and voting commitments. Mr.
Schauerman will be appointed to the Board immediately to serve as a Class III
director and will be nominated for election to the Board as part of the
Company’s slate for the 2016 Annual Meeting and Mr. Ajdler will be appointed to
the Board following the 2016 Annual Meeting to serve as a Class I director. The
agreement also provides that Mr. Schauerman will be appointed to each of the
Nominating and Corporate Governance Committee and Audit Committee and Mr. Ajdler
will be appointed to the Compensation Committee, subject to their eligibility to
serve in such capacities pursuant to applicable law and stock exchange
regulations. The complete agreement will be included as an exhibit to a Current
Report on Form 8-K and filed by MYR Group with the U.S. Securities and Exchange
Commission.

 



 

 

 

About Arnaud Ajdler

 

Mr. Ajdler is currently the Managing Member of Engine Capital Management, LLC,
which serves as the investment manager to value-oriented special situations
funds, that invest both actively and passively in companies undergoing change,
and is the Managing Member of each of Engine Investments, LLC and Engine
Investments II, LLC. Prior to founding Engine Capital Management, LLC in March
2013, Mr. Ajdler served as a Managing Director of Crescendo Partners L.P., a
principal investment firm, from December 2005 to February 2013. In addition, Mr.
Ajdler has served as a director of Destination Maternity Corporation, the
world’s largest designer and retailer of maternity apparel , since March 2008,
and as Non-Executive Chairman of its board of directors since February 2011. He
has also served as a director and on the compensation and nominating and
corporate governance committees of Stewart Information Services Corporation, a
company that provides title insurance and real estate services worldwide, since
May 2014, and as a director of StarTek, Inc., a provider of business process
outsourcing services, since May 2015. Mr. Ajdler is also an Adjunct Professor at
Columbia University Business School where he teaches a course in Value
Investing. He also previously served as a director and on the audit committee of
Imvescor Restaurant Group, Inc., a Canadian franchisor of restaurant concepts
from July 2013 to March 2016, as a director and chair of the corporate
governance and nominating committee of Charming Shoppes, Inc., an apparel
retailer, from 2008 until the company was acquired in June 2012, and as a
director and on the compensation and human resources committee of O’Charley’s
Inc., a multi-concept restaurant company, from March 2012 until the company was
acquired in April 2012. Since its inception in June 2006 and until its
combination with Primoris Services Corporation in July 2008, Mr. Ajdler served
as a member of the board of directors and as the Secretary of Rhapsody
Acquisition Corp., an OTC Bulletin Board-listed blank check company formed to
effect a business combination with an operating business. From June 2004 until
June 2006, Mr. Ajdler served as the Chief Financial Officer, a director and the
Secretary of Arpeggio Acquisition Corporation, a specified purpose acquisition
company (“Arpeggio”). Arpeggio completed its business combination with Hill
International, Inc., a worldwide construction consulting firm, in June 2006, and
until June 2009, Mr. Ajdler served as a director of the surviving company, a
NYSE listed company. From August 2006 until the company was acquired in October
2007, Mr. Ajdler served as a director of The Topps Company, Inc., a company that
provides baseball, football, hockey, entertainment, and pop culture products.



About John P. Schauerman

 

Mr. Schauerman served as Executive Vice President of Corporate Development of
Primoris Services Corporation (“Primoris”), a specialty construction and
infrastructure company (“Primoris”), from February 2009 to May 2013, where he
was responsible for developing and integrating Primoris’ overall strategic plan,
including the evaluation and structuring of new business opportunities and
acquisitions. Prior to that, Mr. Schauerman served as Primoris’ Chief Financial
Officer from February 2008 to February 2009, during which time Primoris went
public through a merger with Rhapsody Acquisition Corp. He also served as a
director of Primoris from July 2008 to May 2013 and as a director of its
predecessor entity, ARB, Inc. (“ARB”) from 1993 to July 2008. Mr. Schauerman
joined ARB in 1993 as Senior Vice President. Previously, he served as Senior
Vice President of Wedbush Morgan Securities, Inc., a regional investment bank
focused on financing activities for middle market companies (n/k/a Wedbush
Securities, Inc.). Mr. Schauerman has served on the Boards of Directors of
Harmony Merger Corp., a blank check company, since March 2015 and Wedbush
Securities, Inc., a leading financial services and investment firm, since August
2014. He previously served as a director of Quartet Merger Corporation, a blank
check company, from November 2013 to October 2014. Mr. Schauerman holds an
M.B.A. in Finance from Columbia University and a B.S. in Electrical Engineering
from the University of California, Los Angeles.

 

 

 

  

About MYR Group Inc.

 

MYR Group is a leading specialty contractor serving the electrical
infrastructure market throughout the United States and Canada, and has the
experience and expertise to complete electrical installations of any type and
size. MYR Group’s comprehensive services on electric transmission and
distribution networks and substation facilities include design, engineering,
procurement, construction, upgrade, maintenance and repair services. MYR Group’s
transmission and distribution customers include investor-owned utilities,
cooperatives, private developers, government-funded utilities, independent power
producers, independent transmission companies, industrial facility owners and
other contractors. MYR Group also provides commercial and industrial electrical
contracting services to general contractors, commercial and industrial facility
owners, local governments and developers generally throughout the western and
northeastern United States. For more information, visit myrgroup.com.

 

About Engine Capital

 

Engine Capital is a value-oriented special situations fund that invests both
actively and passively in companies undergoing change.

 

Forward-Looking Statements

 



Various statements in this announcement, including those that express a belief,
expectation, or intention, as well as those that are not statements of
historical fact, are forward-looking statements. The forward-looking statements
may include projections and estimates concerning the timing and success of
specific projects and our future production, revenue, income, capital spending,
segment improvements and investments. Forward-looking statements are generally
accompanied by words such as “anticipate,” “believe,” “estimate,” “expect,”
“intend,” “may,” “objective,” “outlook,” “plan,” “project,” “likely,”
“unlikely,” “possible,” “potential,” “should” or other words that convey the
uncertainty of future events or outcomes. The forward-looking statements in this
announcement speak only as of the date of this announcement; we disclaim any
obligation to update these statements (unless required by securities laws), and
we caution you not to rely on them unduly. We have based these forward-looking
statements on our current expectations and assumptions about future events.
While our management considers these expectations and assumptions to be
reasonable, they are inherently subject to significant business, economic,
competitive, regulatory and other risks, contingencies and uncertainties, most
of which are difficult to predict and many of which are beyond our control. No
forward-looking statement can be guaranteed and actual results may differ
materially from those projected. Forward-looking statements in this press
announcement should be evaluated together with the many uncertainties that
affect MYR’s business, particularly those mentioned in the risk factors and
cautionary statements in Item 1A of MYR’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2015, and in any risk factors or cautionary
statements contained in MYR’s Quarterly Reports on Form 10-Q or Current Reports
on Form 8-K.

 

Additional Information

 

MYR Group, its directors and certain of its executive officers may be deemed to
be participants in the solicitation of proxies from MYR Group stockholders in
connection with the matters to be considered at MYR Group’s 2016 Annual Meeting.
MYR Group filed a preliminary proxy statement with the U.S. Securities and
Exchange Commission (the “SEC”) and will be filing a definitive proxy statement
with the SEC in connection with the solicitation of proxies from MYR Group
stockholders for MYR Group’s 2016 Annual Meeting. MYR GROUP STOCKHOLDERS ARE
STRONGLY ENCOURAGED TO READ ANY SUCH PROXY STATEMENT WHEN IT BECOMES AVAILABLE
AS IT WILL CONTAIN IMPORTANT INFORMATION. Information regarding the ownership of
MYR Group’s directors and executive officers in MYR Group securities is included
in their SEC filings on Forms 3, 4 and 5. More detailed information regarding
the identity of potential participants, and their direct or indirect interests,
by security holdings or otherwise, will be set forth in the definitive proxy
statement and other materials to be filed with the SEC in connection with MYR
Group’s 2016 Annual Meeting. Information can also be found in MYR Group’s most
recent Annual Report on Form 10-K and in MYR Group’s preliminary proxy statement
for the 2016 Annual Meeting. Stockholders will be able to obtain any proxy
statement, any amendments or supplements to the proxy statement and other
documents filed by MYR Group with the SEC for no charge at the SEC’s website at
www.sec.gov. Copies will also be available at no charge at MYR Group’s website
at www.myrgroup.com or by writing to our Corporate Secretary, at MYR Group Inc.,
1701 Golf Road, Suite 3-1012, Rolling Meadows, Illinois 60008.

 



 

 

 

Contact:

Betty R. Johnson

Chief Financial Officer

847-290-1891

investorinfo@myrgroup.com

 

Matt Sherman / Barrett Golden / Adam Pollack

Joele Frank, Wilkinson Brimmer Katcher, 212-355-4449

 

 

 

 

 

 



 

 

